Citation Nr: 9901408	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for myocardial ischemia 
with a history of paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran withdrew his claim of service connection for a 
shrapnel wound in the back in a written statement dated May 
1997.


FINDINGS OF FACT

1. There is no clinical evidence that the veteran had heart 
disease in service or during the one year presumptive 
period following service.

2. The veterans current heart disorder has not been shown to 
be related to  service.


CONCLUSION OF LAW

The veterans heart disease was not incurred in or aggravated 
in service nor was it manifested to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§  1110, 1112 (a) (1) (West 1991);  38 C.F.R. 
§ 3.309 (a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current myocardial ischemia 
should be service connected because he was first diagnosed 
with heart disease while in service.  He asserts that his 
discharge from service was temporarily delayed because of 
heart disease.

The burden is on the appellant to submit evidence sufficient 
to establish a well-grounded claim.  38 U.S.C. §  5107 (a) 
(West 1991).  For a claim to be well grounded, generally a 
claimant must submit each of the following: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran has presented a well-grounded claim.  He has 
submitted medical evidence of a current disability and there 
is evidence of heart disease in service.  The veteran, in his 
application for compensation and pension, dated September 
1995, stated that he had been treated for heart disease from 
1945 to the present.  Thus establishing a nexus between the 
in service diagnoses and his current disability for the 
purpose of establishing a well grounded claim.  

Service connection may be granted for disability arising from 
chronic disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991). Chronic 
diseases including cardiovascular disease shall be granted 
service connection although not otherwise established as 
incurred in service if manifested to a compensable degree 
within the one year from the date of separation from 
service..  38 C.F.R. § 3.309 (a) (1998)

The report of the veterans entrance examination in September 
1942 indicated that the veterans cardiovascular system was 
normal.  The service medical records give no indication that 
the veteran had any type of cardiovascular disorder in 
service.  The records show that the veteran was treated in 
1944 but it was for a sprained ankle.  The report of the 
veterans discharge examination in October 1945 indicated 
that the veterans cardiovascular system was normal.  
Furthermore, there was no notation that the veteran had a 
history of heart disease in service in 1944.

The record also includes the report of a physical 
examination, dated in November 1945, which was subsequent to 
the veterans discharge from service in October 1945.  It was 
indicated in this report that the veteran had a history of 
heart disease in 1944 while in France but with no 
hospitalization.  However, the examination at that time 
indicated that the veterans cardiovascular system was normal 
and there was not indication of any type of heart 
abnormality.  

The report of a physical examination, dated January 1949, 
revealed a normal cardiovascular system.  No history of any 
type of heart disorder was given at the time of this 
examination.  The veteran has indicated that he was treated 
between 1945 and 1974 by private physicians but attempts to 
obtain these reports were unproductive as the physicians were 
either deceased or retired and their medical records were not 
available.  Records from a physician who treated the veteran 
from January 1986 to January 1996 were submitted.  These 
records show treatment for paroxysmal atrial fibrillation, 
myocardial ischemia and other medical conditions. This is the 
earliest clinical records of treatment for any type of heart 
disorder.

The service medical records between October 1942 and October 
1945 do not mention heart disease.  The November 1945 
examination refers to a history of heart disease in 1944 but 
the presence of heart disease was not confirmed at the time 
of that examination.  The historical reference to heart 
disease was not supported by any clinical records or clinical 
findings at the time.  The earliest treatment records showing 
any type of heart problems was in 1986 which is more than 
forty years after service.  In evaluating the evidence, 
little probative value is placed on this historical reference 
to heart disease as it is not supported by any clinical 
evidence or findings at or near the time of service.  
Although the veteran indicated that he was treated for heart 
problems from 1945 to 1974, there are no clinical records to 
support this.  

The veterans heart disease was not shown in service or 
manifested to a compensable degree within one year from the 
date of separation from service.  Although he has currently 
been shown to have heart disease, it has not been shown to be 
related to service.  

The Board has reviewed the entire record and finds that the 
evidence does not support the proposition that the veterans 
current heart disease was incurred in service or, in any way, 
related to service.  Accordingly, the Board concludes that 
service connection for heart disease is not warranted.

ORDER

Service connection for myocardial ischemia with a history of 
paroxysmal atrial fibrillation is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
